Citation Nr: 0839542	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for eye disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which failed to reopen the veteran's 
claim for entitlement to service connection for eye 
disorders.

In November 2008, the Board advanced this case on its docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2008). 


FINDINGS OF FACT

1.  The claim for service connection for eye disorders was 
denied in an August 1999 Board decision. 

2.  Evidence received since the August 1999 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for eyes 
disorders, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1999 Board decision which denied entitlement 
to service connection for eye disorders, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has not been received to reopen 
a claim of service connection for eye disorders.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2008).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Here, an April 2005 letter provided the veteran VCAA notice, 
including of what was necessary to establish the underlying 
claim of service connection for an eye condition, and of his 
and VA's responsibilities in claims development.  The letter 
also advised him that he needed to submit new and material 
evidence to reopen his claim.  

The April 2005 letter advised him that he needed to submit 
new evidence that must pertain to the reason why his claimed 
was denied per the August 1999 decision.  The letter 
specifically informed the veteran that his claim was 
previously denied because his eye condition was not shown to 
be caused or incurred by service and therefore, the evidence 
that he submitted must be related to this fact.  

As the veteran is shown to have been notified of what is 
necessary to reopen the claim of service connection for an 
eye disorder, remanding the case for the RO to re-notify him 
of the requirements would serve no useful purpose, but would 
merely cause unnecessary delay in the administrative process.

The April 2005 letter also explained what the evidence showed 
and why the claim was denied, and provided the text of 
applicable regulations, including the regulations 
implementing the VCAA.  The veteran has been notified of 
everything required, has had ample opportunity to respond and 
supplement the record, and has had ample opportunity to 
participate in the adjudicatory process.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the April 2005 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  He is, therefore, not prejudiced by the lack of 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

There was a timing deficiency with the April 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim in a June 2005 Statement of the Case, after the notice 
was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Duty to Assist

Regarding VA's duty to assist, the veteran has not 
identified, and the record does not suggest, any pertinent 
evidence that is outstanding.  Notably, the duty to provide a 
VA examination or obtain a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159(c)(4)(iii) (2007).  VA has met its assistance 
obligations.  The veteran is not prejudiced by the Board's 
proceeding with appellate review. 

Analysis

A December 1985 rating decision denied entitlement to service 
connection for glaucoma and cataracts and his service-
connected scars of his face.  The veteran was notified of the 
unfavorable decision in the same month but did not submit a 
Notice of Disagreement or otherwise indicate disagreement 
within one year.  As such, the December 1985 rating decision 
is final.  38 U.S.C.A. § 7105(c).  

A March 1997 rating decision found that new and material 
evidence had not been submitted to reopen the claim for an 
eye condition.  The veteran appealed this denial to the 
Board.

In a decision dated in August 1999, the Board found that new 
and material evidence had not been submitted to reopen the 
claim.  The Board's denial was on the basis that evidence 
submitted since the December 1985 rating decision, including 
nursing notes and the veteran's contentions, did not 
establish that the veteran's eye disorder was related to 
burns sustained during the veteran's service or his service-
connected eye-lid scars.  

Board decisions are final on the date of the date stamped on 
the face of the decision, unless the Chairman of the Board 
ordered reconsideration of the decision.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100.  The 
veteran did not appeal this decision or request 
reconsideration.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a generalized anxiety disorder.  38 U.S.C.A. § 5108.  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the August 1999 
decision.

The veteran filed a claim to reopen entitlement to service 
connection in October 2004.

For applications to reopen received after August 21, 2001, as 
here, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the August 1999 rating decision 
includes the veteran's written statements concerning his eye 
condition and duplicative copies of service treatment 
records.

The service treatment records are not "new" as it was 
previously submitted to the agency decision makers a the time 
of the August 1999 Board decision.  The veteran's written 
contention received since the August 1999 Board decision is 
"new," in the sense that this evidence is not merely 
duplicative of evidence of record at the time of that 
decision.  Nonetheless, the evidence which is actually 
"new" does not relate to the question of a relationship to 
his eye condition and in-service incurrence or his service or 
his service-connected eye-lid scars which had not previously 
been established, and, as such, does not raise a reasonable 
possibility of substantiating the claim.

Indeed, the only new evidence of record supporting the 
veteran's claim for an eye condition is his own lay opinion. 

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  
As this evidence is devoid of probative value, it cannot be 
considered "material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim for service connection for an eye 
disorder.  This evidence, however, does not suggest any eye 
disorder of in-service onset or a relationship to a service-
connected disability.  Accordingly, this evidence does not 
raise a reasonable possibility of substantiating the claim.  
Consequently, VA has not received new and material evidence 
to reopen the veteran's claim, and this appeal must be denied 
as to that claim. 


ORDER


New and material evidence has not been received, and the 
claim for service connection for eye disorders is denied.


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


